Citation Nr: 9923186	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Denver Regional 
Office (RO) January 1992 rating decision which granted 
service connection for a chronic low back strain, assigning 
it a 10 percent evaluation.  By January 1994 RO rating 
decision, that rating was increased to 20 percent.  In view 
of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains 
in controversy where less than the maximum available benefit 
is awarded.  In July 1996, the claim of a rating in excess of 
20 percent for the veteran's low back disability was remanded 
to the RO for additional development of the evidence.  

By January 1992 rating decision, the RO denied the veteran's 
claims of service connection for chronic headaches and 
numbness of the lower extremities and left arm.  In August 
1992, the veteran filed a notice of disagreement with regard 
to the aforementioned claims; a statement of the case was 
issued in September 1992, and a substantive appeal was 
received later that month.  By July 1996 decision, the Board 
granted service connection for chronic headaches and numbness 
of the lower extremities and left arm.  That decision was 
implemented by RO rating decision in May 1997; the service-
connected headaches were assigned a 10 percent evaluation and 
the service-connected lower extremities and left arm 
disabilities were each assigned a noncompensable rating.  The 
July 1996 favorable action by the Board as to the service 
connection claims is a full grant of the benefits sought 
pursuant to Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995) that a 
notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award).  

In April 1998, the veteran's representative filed a notice of 
disagreement with regard to the ratings assigned the 
veteran's service-connected headaches and numbness of the 
lower extremities and left arm disabilities.  A statement of 
the case was issued in February 1999 and mailed to the 
veteran's address of record in March 1999.  A timely 
substantive appeal was not filed by or on behalf of the 
veteran, and the issues of increased evaluations for 
headaches and numbness the lower extremities and left arm are 
not now in appellate status.  38 U.S.C.A. § 7105 (West 1991).

By May 1997 rating decision, the RO denied the veteran's 
claim of a rating in excess of 10 percent for his service-
connected cervical spine disability, and a notice of 
disagreement with regard to that matter was received by the 
RO in June 1997.  Although the evaluation of the cervical 
spine disability was increased to 20 percent by RO rating 
decision in March 1998, in increased rating claims the 
veteran is presumed to be seeking the maximum available 
benefit.  See AB, 6 Vet. App. at 38.  Thus, the matter of an 
increased rating for the service-connected cervical spine 
disability remains pending and is referred to the RO for 
appropriate action including the issuance of a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
productive of pain and stiffness, increasing on physical 
activity and prolonged sitting; flexion is to 75 degrees, 
extension is to 25 degrees, left and right rotation are each 
to 30 degrees, and left and right lateral bending are each to 
25 degrees; motion in all directions is associated with pain; 
intermittent flare-ups of pain and excess fatigability result 
in an additional loss of 10-15 degrees of motion.

2.  The service-connected low back disability is not 
associated with arthritis or neurological impairment, and 
there is no evidence of muscle atrophy, skin changes, 
evidence of disuse, weakness, or incoordination; functional 
impairment has recently been described as "mild" to 
"moderate."


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's service-connected low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 20 percent for his service-
connected low back disability is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the 10 
percent rating initially assigned by the RO at the time of 
the January 1992 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim; thus, the duty 
to assist has been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

As indicated above, service connection for low back strain 
was granted by RO rating decision in January 1992, and a 10 
percent evaluation was assigned.  That decision was based on 
the veteran's service medical records and private medical 
records during his active service period showing that he was 
involved in a motor vehicle accident in July 1986, sustaining 
a low back strain and requiring intermittent medical 
treatment during his remaining time in the service.  X-ray 
study of the lumbosacral spine in July 1986 did not reveal 
any abnormalities; X-ray study in February 1987 revealed 
possible degenerative intervertebral disc disease at L5-S1 
(an injury with mild bulging at L5-S1 was reported by M. 
Seybold, M.D. during treatment in 1987).  

On VA medical examination in December 1991, the veteran 
indicated that he was employed full-time as a telephone 
technician, noting that he lost about 37 days of work in the 
last year due to various disabilities, including his back 
pain.  At the time of the examination, his pertinent 
symptomatology reportedly consisted of recurrent low back 
pain and morning stiffness; he indicated that he had not 
experienced exacerbations of symptoms requiring bed rest 
since his in-service car accident.  He indicated that he was 
not able to perform overhead work for more than 15 minutes or 
walk a distance greater than 1 mile.  On examination, there 
was no evidence of palpable spasm or tenderness; the range of 
motion of the lumbar spine was to 85 degrees flexion (he was 
able to reach to within 25 centimeters to the floor), to 35 
degrees extension, and to 35 degrees each left and right 
lateral flexion and rotation; straight leg rising was limited 
by low back pain and was to 45 degrees on the right and to 60 
degrees on the left; hip flexion was limited by low back pain 
and was to 90 degrees on the right and to 110 degrees on the 
left (abduction was 0 to 45 degrees, bilaterally).  X-ray 
study of the lumbosacral spine was "normal."  Chronic low 
back strain with limitation of motion was diagnosed.  

Clinical records from a private medical care provider from 
April to July 1992 reveal, in pertinent part, treatment of 
low back pain associated with impaired range of motion.  

At a February 1993 RO hearing, the veteran testified that he 
experienced radiating low back pain, increasing on prolonged 
activity such as walking or standing for periods of about 45 
minutes.  He indicated that he treated the pain with rest and 
pain medication, as needed, and received intermittent 
chiropractic treatment.  At that hearing, his spouse 
testified that he had intermittent bouts of excruciating low 
back pain, especially when attempting heavy lifting, such as 
lifting his children or grocery bags.  

VA outpatient treatment records from July 1992 to November 
1996 reveal intermittent treatment associated with the 
veteran's chronic low back pain, associated with impaired 
range of motion.  On examination in August 1994, it was 
indicated that he experienced increased low back pain due to 
a herniated disc.  

On VA neurological examination in February 1997, the veteran 
indicated that he worked 2 jobs, as a "security man" and a 
financial counselor.  On examination, peripheral neuropathy 
and numbness in the lower extremities were diagnosed, but the 
examiner indicated that such neurological impairment was not 
related to the veteran's low back disability.  

On VA orthopedic examination in February 1997, including the 
examiner's review of the claims file, the veteran indicated 
that he had intermittent low back pain since his in-service 
accident, increasing in severity and persistence over the 
years.  Reportedly, 3 to 4 times a month, the pain was so 
severe that he found it difficult to work.  He indicated that 
the low back fatigued easily, especially on prolonged 
sitting; he denied incoordination of low back motion, but he 
had difficulty moving it.  Reportedly, he did not receive 
ongoing medical treatment and only treated his low back with 
pain medication and ice-packs.  On examination, the low back 
was mildly tender to palpation and a mild muscle spasm was 
noted; the range of motion was to 85 degrees flexion, to 30 
degrees extension, to 35 degrees lateral flexion, 
bilaterally, and to 30-35 degrees rotation, bilaterally; 
motion in all directions was associated with pain; there was 
no evidence of excess fatigability or incoordination but 
repeated flexion and extension exercises were associated with 
increasing pain.  X-ray study of the lumbar spine revealed a 
4 millimeter well-corticated density inferior to the right L3 
transverse process which was of uncertain clinical 
significance.  The examiner indicated that, considering the 
veteran's subjective complaints and impairment during flare-
ups of pain, an additional 10-15 degrees loss of motion could 
be assigned.  Functional impairment was characterized by the 
examiner as "mild" to "moderate," his low back disability 
was not associated with neurological or vascular impairment, 
and there was no evidence of muscle atrophy, skin changes, or 
other evidence of disuse.  The veteran was noted to 
experience excess fatigability and increased pain on motion 
which were not severe enough to prevent him from average 
employment; his disability was noted not to be productive of 
weakened motion or incoordination.  

On VA orthopedic examination in October 1998, including the 
examiner's review of the claims file, the veteran indicated 
that he experienced low back pain, increasing on prolonged 
walking, sitting more than 30 minutes, and when lifting 
objects, noting that he has not received medical treatment 
for his low back in 6 months.  On examination, the range of 
motion of the lumbar spine was to 75 degrees flexion, to 25 
degrees each left and right lateral bending, to 25 degrees 
extension, and to 30 degrees each left and right rotation; 
motion in all directions was associated with pain, but there 
was no evidence of tenderness, muscle spasm, or atrophy.  X-
ray study of the lumbar spine was normal and showed no change 
in appearance since the prior study in February 1997 (but the 
calcific density at the L3 level seen in February 1997 was no 
longer present).  In pertinent part, lumbosacral spine strain 
with limited motion was diagnosed.  In considering the 
"DeLuca factors," the examiner assigned an additional loss 
of 10 degrees of range of motion because of flare-ups of pain 
with repeated use.  There was no additional loss of motion 
because of impaired endurance, weakness, or incoordination.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected low back strain is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in 
standing position, and a 20 percent rating is assigned.  If 
the lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
will be assigned under Diagnostic Code 5295.  

Based on a review of the pertinent evidence of record, as 
discussed above, the Board finds that a rating in excess of 
the currently assigned 20 percent for the veteran's service-
connected low back strain is not warranted.  Initially, the 
Board notes that possible degenerative disc disease at L5-S1 
was indicated by X-ray study in February 1987, Dr. Seybold 
reported a disc bulging at L5-S1 during treatment in 1987, 
and increasing low back pain due to a herniated disc was 
reported during VA outpatient treatment in August 1994.  
However, the presence of degenerative or post-traumatic 
arthritis has not been confirmed by clinical studies; X-ray 
studies of the lumbar spine in December 1991, February 1997, 
and October 1998 did not reveal the presence of arthritis.  
Thus, application of Diagnostic Code 5003, degenerative 
arthritis, is inappropriate in this case.

The entirety of the evidence of record, as discussed above, 
reveals that the veteran receives intermittent medical 
treatment for his service-connected low back disability.  His 
subjective complaints of pain and excess fatigability, 
increasing on physical activity and prolonged sitting and 
gradually increasing in severity and persistence over time, 
are supported by objective evidence showing impairment in the 
range of motion, as discussed in more detail above.  Although 
motion of the lumbar spine is associated with pain and an 
additional loss of 10-15 degrees of the range of motion was 
recently attributed to flare-ups of pain, the service-
connected low back disability is not associated with 
neurological impairment, there is no muscle atrophy, skin 
changes, or other evidence of disuse; the whole spine is not 
listed to the opposite side, there is no showing of positive 
Goldthwaite's sign, loss of lateral motion with 
osteoarthritis or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
Thus, a 40 percent evaluation of the veteran's service-
connected low back strain is unwarranted under Diagnostic 
Code 5295.

Overall, considering both objective clinical evidence of 
record and the veteran's subjective complaints of pain and 
functional impairment, the Board is of the opinion that 
evaluation of his low back strain in excess of 20 percent is 
not warranted under Diagnostic Code 5295.  Although he 
suggested on VA orthopedic examination in February 1997 that 
the overall level of severity of his low back disability 
increased over the years, he does not receive regular medical 
treatment for his low back, only self-treating it with pain 
medication as needed and rest; it does not appear that 
limitation of motion of the lumbosacral spine now is, or more 
nearly approximates the level of severe impairment, 
particularly as the overall functional impairment was 
described by a VA examiner in February 1997 as "mild" to 
"moderate."  Thus, the 20 percent rating assigned his 
service-connected low back strain adequately reflects the 
current level of severity of the disability. 

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or that his disability 
is associated with neurological impairment; thus, a rating of 
his disability under Diagnostic Codes 5285, 5286, 5289, or 
5293, respectively, is not warranted.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected low back strain causes him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  Although he receives 
intermittent medical treatment associated with such 
disability, he is not shown to have required frequent periods 
of hospitalization due to his service-connected low back 
strain.  While he appears to have lost significant time from 
work in the past, it has been indicated that such loss was 
related to other disabilities in addition to the service-
connected low back strain (see VA medical examination in 
December 1991).  The entirety of the evidence of record does 
not show that the service-connected low back disability alone 
causes him exceptional hardship in an employment setting.  
The rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where there is no evidence of an 
exceptional or unusual disability picture associated with low 
back strain, application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria, is 
deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 20 percent for low back strain is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

